Title: To George Washington from Major Henry Lee, Jr., 16 December 1779
From: Lee, Henry Jr.
To: Washington, George


        
          Sir.
          Freehold [N.J.] 16th Decbr 79.
        
        Such has been the disposition of the British fleet since the first expectation of the Count De estaign that no time would admit my passing troops on the hook but in a storm.
        I have taken advantage of the four which have happened since in this county, & after most laborious endeavors have been each time defeated by the lowness of the tides (having many bars to cross) occasioned by the violence of the winds.
        
        My attempts have been made with the greatest secrecy. The garrison have received no notice of them, so that the enterprize may still be carried into execution.
        The season is getting cold, & my men are perfectly bare of cloathing, having not yet received the annual allowance for 79. I therefore propose to wait for a change in both the above circumstances as they are very important towards the success of the attempt.
        My last accounts from N. York mention no appearance of excu[r]sions, or embarkation of troops. The British General it is supposed awaits the arrival of a packet which is daily expected.
        My intelligence from the fleet indicates a probability that an attempt will be made on the Count de Grass. They are ready for sea & are waiting for a frigate which had been dispatc⟨hed⟩ on the first notice of the Counts being in chesapeak, to Admiral Parker.
        No doubt the plan is to meet a reinforcement from Admiral Parker if to be spared, previous to any attempt. I have the honor to be sir with the most profound respect Your Excellencys most obt sevt
        
          Henry Lee Junr
        
      